571 F.3d 859 (2009)
ALASKA WILDERNESS LEAGUE; Natural Resources Defense Council, Inc.; Pacific Environment and Resources Center, Petitioners,
v.
Ken SALAZAR, Secretary of Interior, and Minerals Management Service, Respondents,
Shell Offshore, Inc., Respondent-Intervenor.
Resisting Environmental Destruction on Indigenous Lands, a Project of the Indigenous Environmental Network; Center For Biological Diversity and Sierra Club, Petitioners,
v.
Ken Salazar, Secretary of Interior, and Minerals Management Service, Respondents,
Shell Offshore, Inc., Respondent-Intervenor.
North Slope Borough; Alaska Eskimo Whaling Commission, Petitioners,
v.
Ken Salazar, Secretary of Interior, and Minerals Management Service, Respondents, *860 
Shell Offshore, Inc., Respondent-Intervenor.
Nos. 07-71457, 07-71989, 07-72183.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted December 4, 2007.
Filed June 30, 2009.
Christopher Winter, Crag Law Center, Portland, OR; Deirdre A. McDonnell, Earthjustice, Juneau, AK, for the petitioners.
David C. Shilton, United States Department of Justice, Washington, D.C., for the respondent.
Kyle W. Parker, Patton Boggs LLP, Anchorage, AK, for the respondent-intervenor.
Before: D.W. NELSON, STEPHEN REINHARDT, and CARLOS T. BEA, Circuit Judges.

ORDER
Petitioners in this case challenge the Minerals Management Service's ("MMS") approval of Respondent-Intervenor Shell Offshore Inc.'s ("Shell") 2007-2009 Beaufort Sea Plan of Exploration ("EP"). On May 5, 2009, however, Shell withdrew its EP, and the MMS subsequently rescinded its prior approval of that EP. The MMS characterized the EP as "null and void" and declared that it "will not consider nor approve any exploratory drilling activity under this EP."
The MMS's rescission of its approval of the EP, which was the agency action at issue in this appeal, renders Petitioners' challenge moot. Accordingly, Shell's unopposed "Motion to Dismiss Appeal as Moot" is GRANTED.
This appeal is DISMISSED AS MOOT. The parties shall bear their own costs on appeal. A certified copy of this order shall serve as the mandate of this court.
SO ORDERED.